Order, Family Court, Bronx County (Kelly O’Neill Levy, J.), entered on or about January 28, 2013, which, to the extent appealed from as limited by the briefs, upon a fact-finding determination that appellant-father is presently and for the foreseeable future unable by reason of mental illness to provide proper and adequate care for his child, terminated his parental rights, *520and transferred custody and guardianship of the child to the Commissioner of Social Services and petitioner Saint Dominic’s Home, unanimously affirmed, without costs.
Clear and convincing evidence, including expert testimony from a court-appointed psychologist, who examined the father on two occasions and reviewed all of his available medical records, supported the determination that he is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for his child (see Social Services Law § 384-b [6] [a]). The father had periods of noncompliance with his medications and exhibited symptoms regularly, whether or not he was compliant with treatment (see Matter of Justin Javonte R. [Leticia W.], 103 AD3d 524 [1st Dept 2013]). Concur — Tom, J.E, Andrias, Saxe, DeGrasse and Richter, JJ.